Title: From Benjamin Franklin to Deborah Franklin (I), 3 July 1767
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, July 3. 1767.
With this you will receive a Box with 2 of the Petticoats quilted in the Loom; one for you, the other for Sally—also a Negligee and Petticoat for Sally, and some Snail. I shall write more fully per Pacquet next Week. I can now only add that I am, Your ever loving Husband
B Franklin
PS. I have been ill this Week past with the epidemical Cold that every body has had, or I should have written to all my Friends by this Conveyance; but I am getting well again very fast.
 Addressed: To / Mrs Franklin / Philadelphia / per favour of / Capt. Chambers.
